EXHIBIT 99.1 FOR IMMEDIATE RELEASE CABLEVISION SYSTEMS CORPORATION REPORTS FOURTH QUARTER AND FULL YEAR 2011 RESULTS Bethpage, N.Y., February 28, 2012 - Cablevision Systems Corporation (NYSE:CVC) today reported financial results for the fourth quarter and full year ended December 31, 2011. Fourth quarter consolidated net revenues grew 7.3% to $1.691billion, consolidated adjusted operating cash flow (“AOCF”)1 grew 21.0% to $626.2million and consolidated operating income grew 28.3% to $346.2million, all compared to the prior year period.Footnote 2 on page 4 of this release details certain items affecting the comparability of our results for 2011 and 2010.Excluding these items, consolidated net revenues, AOCF and operating income would have increased 1.0%, 0.8% and 3.6%, respectively, all compared to the prior year period. For full year 2011, consolidated net revenues increased 8.5% to $6.701billion, consolidated AOCF grew 8.1% to $2.295billion and consolidated operating income grew 3.6% to $1.229billion, all compared to 2010.Footnote 2 on page 4 of this release details certain items affecting the comparability of our results for 2011 and 2010.Excluding these items, net revenue would have grown 1.2%, consolidated AOCF would have been essentially flat and operating income would have increased 2.1%, compared to the prior full year period. Operating highlights for the fourth quarter and full year 2011 include: · Combined Average Monthly Revenue per Basic Video Customer (“RPS”) of $154.10 in the fourth quarter of 2011 (including Bresnan), up $2.39 or 1.6% in quarter. · High-Speed Data and Voice customer additions of 20,300 and 30,500, respectively, in the fourth quarter of 2011. · Year to date Consolidated Free Cash Flow from Continuing Operations1 of $582.9 million. Cablevision President and CEO James L. Dolan commented:"2011 was an important year for Cablevision as it marked the culmination of several multi-year initiatives to enhance shareholder value.Those efforts have included spinning off MSG and AMC, completing the Bresnan acquisition, paying quarterly cash dividends, and actively conducting a share buyback program.For the fourth quarter, despite modest video subscriber losses, our cable operations continued to report improved subscriber metrics in both high-speed data and voice customers.The company also generated healthy free cash flow.We remain confident in the strength of our underlying business and in our ability to deliver industry-leading products.Looking ahead, we will continue to improve on those offerings while we remain focused on enhancing shareholder returns and building the company for the long term," concluded Mr. Dolan. Page 1 of 12 Telecommunications Services – Cable Television and Lightpath Telecommunications Services includes Cable Television – Cablevision’s video, high-speed data, and voice residential and commercial services offered over its cable infrastructure and its “Optimum Lightpath” branded commercial data and voice services. Telecommunications Services net revenues for the fourth quarter 2011 rose 8.3% to $1.580billion, AOCF increased 17.2% to $672.1million and operating income increased 21.0% to $427.2million, all compared to the prior year period.Excluding the impact of the items highlighted in the chart on page 4 of this release, revenue growth would have increased 1.5%, AOCF would have decreased 1.1% and operating income would have increased 2.3%, compared to the prior year period. Full year 2011 net revenues rose 9.5% to $6.280billion, AOCF increased 7.0% to $2.496billion, and operating income increased 3.2% to $1.521billion, all as compared to the prior year period.Excluding the impact of the items highlighted in the chart on page 4 of this release, revenue would have grown 1.7% while AOCF would have been essentially flat and operating income would have increased 2.0%, compared to the prior year period. Cable Television Cable Television fourth quarter 2011 net revenues increased 8.3% to $1.506billion, AOCF increased 16.8% to $635.7million and operating income increased 19.0% to $411.0million, all compared to the prior year period.The increase in revenue compared to the prior year period was due primarily to the addition of Bresnan in the results for the fourth quarter 2011.Excluding the impact of theitems highlighted on page 4, revenue would have increased 1.2%, AOCF would have decreased 1.8% and operating income would have increased 1.1%, all compared to the prior year period.Fourth quarter 2011 AOCF results reflect the revenue growth, combined with higher expenses, primarily programming costs, compared to the prior year period. The following table illustrates the change in the Cable Television customer base during the fourth quarter of 2011: Customer Data (rounded to nearest thousand) Total September 30, 2011 Net Gain/(Loss)(a) Total December 31, 2011 Total Customers(b) ) Video ) High-Speed Data 20 Voice Customers 31 Serviceable Passings 17 (a) Includes the addition of three thousand total customers, one thousand video customers, seven thousand high-speed data customers, eight thousand voice customers, and two thousand serviceable passings from Bresnan in the fourth quarter of 2011. (b) Total customers are defined as the number of households/businesses that receive at least one of the Company's services at Cable Television. Optimum Lightpath For fourth quarter 2011, Lightpath net revenues increased 9.6% to $79.1million, AOCF increased 24.3% to $36.5million and operating income increased 106.3% to $16.1million, each as compared to the prior year period.The improved results were driven primarily by a 12.7% increase in revenue from Ethernet services, offset in part by higher operating expenses to support the increase in Ethernet installations.Excluding certain items referenced in the chart on page 4, AOCF and operating income would have grown 12.1% and 54.6%, respectively. Page 2 of 12 Other Other primarily consists of Newsday, News 12 Networks, MSG Varsity, ClearviewCinemas, Cablevision Media Sales Corporation (formerly Rainbow Advertising Sales Corporation (“RASCO”)) and unallocated corporate general and administrative costs. Fourth quarter 2011 net revenues decreased 5.5% to $116.9million, AOCF deficit improved by 18.3% to a deficit of $45.9million and operating loss improved 2.7% to a loss of $80.9million all compared to the prior year period.Revenue was mainly impacted by the continued decline of advertising revenues at Newsday.Excluding the impact of certain items highlighted in the chart on page 4, revenue would have decreased 5.4% while the AOCF deficit and operating loss would have improved 19.3% and 2.3%, respectively.Improvement in AOCF deficit was due primarily to lower corporate costs offset by Newsday. Full year 2011 net revenues decreased 4.7% to $443.9million, AOCF deficit improved 3.3% to a deficit of $201.4million and operating loss increased 1.5% to a loss of $292.0million.Excluding the impact of certain items highlighted in the chart on page 4, revenue would have decreased 4.6%, AOCF would have improved 3.6% and operating loss would have increased 1.5%. Other Matters RETURN OF CAPITAL During the fourth quarter of 2011, Cablevision repurchased approximately 4.6 million shares of its Class A common stock for approximately $67.4 million. On February 22, 2012, the Board of Directors of Cablevision declared a quarterly dividend of $0.15per share on each outstanding share of both its Cablevision NY Group Class A Stock and its Cablevision NY Group Class B Stock.This quarterly dividend is payable on March 30, 2012 to shareholders of record at the close of business on March 9, 2012. Page 3 of 12 NOTES: 1. See definition of adjusted operating cash flow (“AOCF”) and Consolidated Free Cash Flow from Continuing Operations included in the discussion of non-GAAP financial measures on page 5 of this earnings release. 2. The following charts highlight certain items affecting comparability between 2011 and 2010 results.This information should be read in conjunction with the reconciliation of AOCF to net income on page 6 of this release: Revenues, Net CableTV Telecom Other Total Co. Q4 FY Q4 FY Q4 FY Q4 FY 2011 reported revenue Bresnan ) - - ) ) Storm costs Adjusted 2011 Revenue 2010 reported revenue Bresnan ) - - ) ) Adjusted 2010 Revenue Reported growth (%) % )% )% % % Adjusted growth (%) % )% )% % % AOCF CableTV Telecom Other Total Co. Q4 FY Q4 FY Q4 FY Q4 FY 2011 reported AOCF ) ) Bresnan ) - - ) ) Storm costs Executive separation costs(a) Compensation adjustment(b) Programming adjustment(c) - - ) ) 2011 AOCF excluding items ) ) 2010 reported AOCF ) ) Bresnan 7.0 7.2 7.0 7.2 - - 7.0 7.2 Programming settlement(d) - ) - ) - - - ) 2010 AOCF excluding items ) ) Reported growth (%) % Adjusted growth (%) )% )% )% )% )% Operating Income CableTV Telecom Other Total Co Q4 FY Q4 FY Q4 FY Q4 FY 2011 reported Op Inc ) ) Bresnan - - Storm costs Executive separation costs(a) Compensation adjustment(b) Programming adjustment(c) - - ) ) Adjusted 2011 Op Inc ) ) 2010 reported Op Inc ) ) Bresnan - - Programming settlement(d) - ) - ) - - - ) Adjusted 2010Op Inc ) ) Reported growth (%) % )% % % Adjusted growth (%) % )% % % Note:Charts do not foot due to rounding. (a) Related to certain executive departures in the fourth quarter of 2011. (b) Reflects accrual reversals and reductions in the fourth quarter of 2011 related to certain outstanding long term incentive plan awards. (c) Reflects adjustment to estimated programming costs relating to prior periods, following renewals of programming contracts. (d) Reflects a settlement of a contractual fee matter recorded in the second quarter of 2010. Page 4 of 12 Non-GAAP Financial Measures We define adjusted operating cash flow (“AOCF”), which is a non-GAAP financial measure, as operating income (loss) before depreciation and amortization (including impairments), excluding share-based compensation expense or benefit and restructuring charges or credits.Because it is based upon operating income (loss), AOCF also excludes interest expense (including cash interest expense) and other non-operating income and expense items.We believe that the exclusion of share-based compensation expense or benefit allows investors to better track the performance of the various operating units of our business without regard to the distortive effects of fluctuating stock prices in the case of stock appreciation rights and, in the case of restricted shares, restricted stock units and stock options, the expense associated with an award that is not expected to be made in cash. We present AOCF as a measure of our ability to service our debt and make continuing investments, including in our capital infrastructure.We believe AOCF is an appropriate measure for evaluating the operating performance of our business segments and the company on a consolidated basis.AOCF and similar measures with similar titles are common performance measures used by investors, analysts and peers to compare performance in our industry.Internally, we use net revenues and AOCF measures as the most important indicators of our business performance, and evaluate management’s effectiveness with specific reference to these indicators.AOCF should be viewed as a supplement to and not a substitute for operating income (loss), net income (loss), cash flows from operating activities, and other measures of performance and/or liquidity presented in accordance with U.S. generally accepted accounting principles ("GAAP").Since AOCF is not a measure of performance calculated in accordance with GAAP, this measure may not be comparable to similar measures with similar titles used by other companies.For a reconciliation of AOCF to operating income (loss), please see page 6 of this release. We define Consolidated Free Cash Flow from Continuing Operations, (“Free Cash Flow”), which is a non-GAAP financial measure, as net cash from operating activities (continuing operations) less capital expenditures (continuing operations), both of which are reported in our Consolidated Statement of Cash Flows.Net cash from operating activities excludes net cash from operating activities of our discontinued operations.We believe the most comparable GAAP financial measure of our liquidity is net cash from operating activities.We believe that Free Cash Flow is useful as an indicator of our overall liquidity, as the amount of Free Cash Flow generated in any period is representative of cash that is available for debt repayment and other discretionary and non-discretionary cash uses.It is also one of several indicators of our ability to make investments and/or return capital to our shareholders. We also believe that Free Cash Flow is one of several benchmarks used by analysts and investors who follow our industry for comparison of our liquidity with other companies in our industry, although our measure of Free Cash Flow may not be directly comparableto similar measures reported by other companies. In addition, in the chart on page 4, the Company has provided details of certain items affecting the comparability of Revenue, net, AOCF and operating income for the three months and year ended December 31, 2011 to that of the comparable periods in 2010.Management believes that this additional information, like AOCF representing non-GAAP financial measures, will assist analysts, investors and others in evaluating the Company’s performance. COMPANY DESCRIPTION Cablevision Systems Corporation is one of the nation's leading media and telecommunications companies. In addition to delivering its Optimum-branded cable, Internet, and voice offerings throughout the New York area, the company owns and operates cable systems serving homes in four Western states.Cablevision’s local media properties include News 12 Networks, MSG Varsity and Newsday Media Group.Cablevision also owns and operates Clearview Cinemas.Additional information about Cablevision is available on the Web atwww.cablevision.com. This earnings release may contain statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that any such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties, and that actual results or developments may differ materially from those in the forward-looking statements as a result of various factors, including financial community and rating agency perceptions of the company and its business, operations, financial condition and the industries in which it operates and the factors described in the company’s filings with the Securities and Exchange Commission, including the sections entitled "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" contained therein.The company disclaims any obligation to update any forward-looking statements contained herein. Contacts: Charles Schueler Patricia Armstrong Executive Vice President Senior Vice President Media and Community Relations Investor Relations (516) 803-1013 (516) 803-2270 Cablevision’s Website:www.cablevision.com The conference call will be webcast live today at 10:00 a.m. ET Conference call dial-in number is (888) 694-4641/ Conference ID Number 41236255/ Conference call replay number (855) 859-2056/ Conference ID Number 41236255 until March 6, 2012 Page 5 of 12 CABLEVISION SYSTEMS CORPORATION CONDENSED CONSOLIDATED OPERATIONS DATA AND RECONCILIATION (Dollars in thousands, except per share data) (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, 2010(a) 2011(a) 2010(a) Revenues, net $ Adjusted operating cash flow $ Share-based compensation expense ) Restructuring (expense) credit ) ) 58 Operating income before depreciation and amortization Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense, net ) Gain on sale of affiliate interests, net Gain on investments, net Gain (loss) on equity derivative contracts, net ) ) ) Gain (loss) on interest rate swap contracts, net ) ) ) Loss on extinguishment of debt and write-off of deferred financing costs ) - ) ) Miscellaneous, net Income from continuing operations before income taxes Income tax expense ) Income from continuing operations Income from discontinued operations, net of income taxes - Net income Net loss (income) attributable to noncontrolling interests ) ) ) Net income attributable to Cablevision Systems Corporation stockholders $ Basic net income per share attributable to Cablevision Systems Corporation stockholders: Income from continuing operations $ Income from discontinued operations $
